Citation Nr: 0800868	
Decision Date: 01/09/08    Archive Date: 01/22/08

DOCKET NO.  06-14 190	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for residuals of a 
stomach virus.

2.  Entitlement to service connection for irritable bowel 
syndrome.

3.  Entitlement to service connection for a sleep disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Christine C. Kung, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1990 to April 
1991.

This matter comes on appeal before the Board of Veterans' 
Appeals (Board) from a May 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Wichita, Kansas (RO) which denied service connection for a 
stomach virus, irritable bowel syndrome, and sleep disorder.  

The veteran testified at a video conference hearing before 
the undersigned Veterans Law Judge in May 2007; the hearing 
transcript has been associated with the claims file.  

The issue of entitlement to service connection for irritable 
bowel syndrome is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The veteran does not have residuals of a stomach virus 
etiologically related to active service.  

2.  The veteran does not have a sleep disorder etiologically 
related to active service.  





CONCLUSIONS OF LAW

1.  Residuals of a stomach virus were not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2007).

2.  A sleep disorder was not incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A. Veterans Claims Assistance Act of 2000 (VCAA)

The Board finds that VA has met all statutory and regulatory 
VCAA notice and duty to assist requirements.  See 38 U.S.C.A. 
§§ 5103(a), 5103A (West 2002); 38 C.F.R. § 3.159 (2007); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
In a December 2004 letter, VA informed the veteran of the 
evidence necessary to substantiate his claims, evidence VA 
would reasonably seek to obtain, and information and evidence 
for which the veteran was responsible.  VA also asked the 
veteran to provide any evidence that pertains to his claim.  

The VCAA notice requirements apply to all five elements of a 
service connection claim, including the degree of disability 
and the effective date of the disability.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  A May 2006 
correspondence provided the veteran with notice of the type 
of evidence necessary to establish a disability rating and 
effective date.  See Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  This notice was not received prior to the 
initial rating decision.  Despite the inadequate timing of 
this notice, the Board finds no prejudice to the veteran in 
proceeding with the issuance of a final decision.  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  As the Board concludes 
below that the preponderance of the evidence is against the 
veteran's claim for service connection, any questions as to 
the appropriate disability rating or effective date to be 
assigned are rendered moot.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  There is no indication 
that any notice deficiency reasonably affects the outcome of 
this case.  Thus, the Board finds that any failure is 
harmless error.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, No. 05-7157 (Fed. Cir. Apr. 
5, 2006). 

The veteran's service medical records, VA treatment records, 
and VA examinations have been associated with the claims 
file.  VA has provided the veteran with every opportunity to 
submit evidence and arguments in support of his claim, and to 
respond to VA notices.  The veteran and his representative 
have not made the Board aware of any additional evidence that 
needs to be obtained prior to appellate review.  The record 
is complete and the case is ready for review.

B.  Law and Analysis

In order to establish service connection for a claimed 
disability, the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in active 
military service or, if pre-existing active service, was 
aggravated therein. 38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2007).  Service connection may be granted for any 
disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service. 38 C.F.R. § 3.303(d) (2007).  
In order to prevail on the issue of service connection on the 
merits, there must be medical evidence of (1) a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury. Hickson v. West, 12 Vet. App. 247, 253 (1999).

Pertinent laws and regulations make special provisions for a 
Persian Gulf veteran who exhibits objective indications of an 
undiagnosed illness or certain medically unexplained chronic 
multisymptom illnesses; such signs or symptoms may include 
sleep disturbance or gastrointestinal signs and symptoms.  
See 38 U.S.C.A. § 1117, 1118 (West 2002); 38 C.F.R. §§ 3.317 
(2007).  The veteran has claimed that he has a stomach virus 
and a sleep disorder which are related to service in the 
Persian Gulf.  Following a review of the medical evidence, 
however, the Board finds that the record does establish 
current residuals of a stomach virus or a current sleep 
disorder as due to an undiagnosed illness or other qualifying 
chronic disability.

Service medical records do not reflect any complaints, 
diagnoses, or treatment for a sleep disorder in service.  A 
February 1990 enlistment examination and April 1990 medical 
history report do not indicate any problems relating to a 
stomach virus or sleep disorder.  A July 1990 clinical 
treatment note shows that the veteran was seen with coughing, 
one episode of vomiting, and chills.  The veteran stated that 
this problem started since drinking water in Tijuana, Mexico 
four days prior.  He was diagnosed with possible viral 
syndrome.  The veteran was treated with cough syrup and 
lozenges, with no residuals were noted.  The veteran was seen 
in January 1991 for an upset stomach lasting five to twelve 
hours.  He was assessed with possible viral gastroenteritis.  
The clinical treatment report noted that Mylanta was 
prescribed, but the veteran did not come back to get it.  No 
residuals of a stomach virus were noted on the veteran's 
March 1991 separation examination.  There was no indication 
of a sleep disorder on separation.   

Although service medical records show that the veteran was 
seen for stomach problems on two occasions in service, with 
diagnoses of possible viral syndrome or possible viral 
gastroenteritis, no chronic residuals were indicated, and no 
residuals were noted on separation.  The veteran is not shown 
by medical evidence to have a current disability related to a 
stomach virus.  VA treatment records have been associated 
with the claims file.  A May 1992 general medical VA 
examination shows that the veteran's digestive system was 
within normal limits at that time.  VA treatment records 
dated from August 2004 to April 2006 do not reflect a current 
condition relating to a stomach virus.  The existence of a 
current disability is the cornerstone of a claim for VA 
disability compensation.  See 38 U.S.C.A. § 1110, 1131; 
Degmetich v. Brown, 104 F. 3d 1328 (1997).  In the instant 
case, there is no current medical evidence showing the 
veteran has residuals of a stomach virus.  Further, the 
record contains no competent medical relating any current 
symptomatology to the veteran's possible viral 
gastroenteritis in service.  The veteran is not shown by 
competent medical evidence to have residuals of a stomach 
virus due to an undiagnosed illness.  Therefore, the Board 
finds that service connection for residuals of a stomach 
virus is not warranted.  

The veteran is not shown by current medical evidence to have 
a diagnosed sleep disorder. (See VA Treatment Records, August 
2004 to April 2006).  During the veteran's May 2007 
videoconference hearing, he reported having sleep 
difficulties in the past, but reported that he no longer has 
a sleep disorder.  The veteran is not shown by competent 
medical evidence to have a sleep disorder due to an 
undiagnosed illness.  As the veteran is not shown to have a 
current sleep disorder, the Board finds that service 
connection for a sleep disorder is not warranted.  See 38 
U.S.C.A. § 1110, 1131; Degmetich v. Brown, 104 F. 3d 1328 
(1997).  

C.  Conclusion

The veteran does not have residuals of a stomach virus and 
does not have a current sleep disorder.  The record provides 
no competent evidence showing that such disabilities were 
incurred or aggravated in service, and competent medical 
evidence does not show that such disabilities are a sign or 
symptom of an undiagnosed illness related to the veteran's 
military service.  Therefore, the Board concludes the 
preponderance of the evidence is against finding that the 
veteran has residuals of a stomach virus or a sleep disorder 
etiologically related to active service.  The appeal is 
accordingly denied.  In making this determination, the Board 
has considered the provisions of 38 U.S.C.A. § 5107(b) 
regarding benefit of the doubt, but there is not such a state 
of equipoise of positive and negative evidence to otherwise 
grant the veteran's claim.


ORDER

Service connection for residuals of a stomach virus is 
denied.

Service connection for a sleep disorder is denied.


REMAND

Pertinent laws and regulations make special provisions for a 
Persian Gulf veteran who exhibits objective indications of an 
undiagnosed illness or certain medically unexplained chronic 
multisymptom illnesses, to include irritable bowel syndrome.  
See 38 U.S.C.A. § 1117, 1118 (West 2002); 38 C.F.R. §§ 3.317 
(2007).  A Persian Gulf Veteran is a veteran who served on 
active military, naval, or air service in the Southwest Asia 
theater of operations during the Persian Gulf War.  38 C.F.R. 
§ 3.317(d).  The veteran has claimed that he has irritable 
bowel syndrome which is related to service in the Persian 
Gulf.  The veteran's Form DD 214 does not verify that he had 
active duty in the Southwest Asia theater of operations 
during the Gulf War although it does reflect a little over 
four months of foreign/sea service.  The RO requested 
verification of active duty dates in Southwest Asia on or 
after August 2, 1990; however, a January 2005 response 
indicates that the information requested is not a matter of 
record.  However, at the veteran's May 2007 hearing, he 
indicated that he was onboard a ship in the Persian Gulf, and 
that he was on the ground in the Iraq and Kuwait area, and in 
Bahrain.  

The Board finds an additional effort must be made to verify 
if the veteran had active service in the Southwest Asia 
theater of operations during the Gulf War.  

The Board notes that veteran's service personal records are 
not currently on file.  The RO should attempt to locate and 
obtain the veteran's service personnel records and associate 
them with the file in an effort to verify the veteran's 
purported Southwest Asia service during the Persian Gulf War.  
VA shall continue their efforts to obtain these records 
unless it is reasonably certain that such records do not 
exist or that further efforts to obtain those records would 
be futile.  See 38 U.S.C.A. § 5103A (West 2002).    

Accordingly, the case is REMANDED for the following action:

1. The RO should contact the veteran and 
afford him the opportunity to provide 
additional information about the dates, 
locations, and units with which he was 
stationed in the Southwest Asia theater of 
operations during the Gulf War.

2.  The RO should attempt to locate and 
obtain any outstanding service personnel 
records and associate them with the file.  
If the veteran's service personnel records 
are not adequate to verify the veteran's 
purported Southwest Asia service, then the 
RO should contact the appropriate entity 
that can provide such verification.  

3.  After all development has been 
completed, the RO should review the case 
again based on the additional evidence.  
If the benefits sought are not granted, 
the RO should furnish the veteran and his 
representative with a Supplemental 
Statement of the Case, and should give the 
veteran a reasonable opportunity to 
respond before returning the record to the 
Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
S. L. Kennedy 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


